Title: From John Adams to James Monroe, 28 April 1813
From: Adams, John
To: Monroe, James



Dear Sir
Quincy April 28, 1813

I thank you for the frank and friendly communication in your kind letter of the 19th. of the Arrangement for the Negotiations at St. Petersburg.
I have no Objection to make to it. The Points of Rank and Ettiquette, of Such vast acknowledged importance in Europe, and felt by every Man in America to be more consequence here than any Man will acknowledge; are So unsettled in this Country, that I never know on what principles to form a Judgment.
In England Administration take Rank, for the Time, of all the Lords except the Princes and Archbishops,—If my Memory does not deceive me, there was a Resolution of the Senate when You and I were Members of it that they would take Rank of every body but foreign Ambassadors. I presume My Son will take no Offence, and I am Sure I Shall take none. I know not that any more judicious disposition could have been made.
I Shall not trifle with you, by indulging myself in idle Speculations concerning the probable Issue of this Negotiation. Nor enquire, whether compleat Success in it will involve us with France. Although I am unalterably of Opinion, That France is the natural Ally of the United States, if We must have an Ally; Yet the State of France is So unsettled and the Conduct of her present Government has been towards Us So capricious and arbitrary; that I would not give myself much concern in what manner She would receive any of our honest Tranactions with her Ennemies.
To hope for any Thing from the Justice or honour or Modesty of an Administration that could promulgate, or of a Nation that could tolerate, the Proclamation of Impressments, appears chimerical.
To place entire Confidence in the Independence and Impartiality of a Court which has trusted its Navy and most precious Moveables to one of the Parties, is presuming a great deal.
The Negotiation however could not have been avoided by our Government and an happy result of it is Sincerely wished / by your Friend and humble Servant
John Adams